Kyle, J.
This case is before us on appeal by the Board of Supervisors of Lafayette County from a judgment rendered by the circuit court against the county and in favor of Franklin Parks and eleven others for the aggregate sum of $4,173.43, alleged to be due and owing by the county to the appellees for materials furnished and labor performed in the construction and maintenance of the public roads of Supervisor’s District No. 2 during the month of December, 1951, which was the last month of the term of office of the outgoing members of the board of supervisors.
The original claims were filed with the board of supervisors at its January, 1952, meeting and were disallowed by the board. The claims were refiled several months later, and were again disallowed by the board for the reason that the claims represented obligations incurred in excess of one-fourth of the budget item for road construction and maintenance for Supervisor’s District No. 2 during the fiscal year 1951-1952.
Section 15 of the County Budget Law, Chapter 247, General Laws of the State of Mississippi 1950, is as follows :
‘ ‘ Section 15. Expenditures for last year of term limited. — No board of supervisors of any county shall expend from, or contract an obligation against the budget estimates for road and bridge construction, maintenance and equipment made and published by it during the last year of the term of office of such board, between the *407first day of October and the-first day of the following January, a sum exceeding one-fourth (14) of such item of the budget made and published by it, except in cases of emergency provided for above; and the clerk of any county is hereby prohibited from issuing any warrant contrary to the provisions of this section. Provided no board of supervisors nor any member thereof shall buy any machinery or equipment in the last six (6) months of their or his term unless or until he has been renominated at the primaries of that year.”
It was admitted that the county budget for the fiscal year 1951-1952 which was approved and adopted by the board of supervisors at its September 1951 meeting, showed separate Budget items for road maintenance and construction for each of the five supervisors’ districts, and that the claims sued on represented obligations incurred for road maintenance and construction in Supervisor’s District No. 2 during the month of December 1951 in excess of one-fourth of the amount of the budget item for said Supervisor’s District for the fiscal year.
The circuit judge, in his opinion, which was made a part of the record, held that, since the county had received the benefit of the materials and labor furnished, it would be unjust for the court to hold that the claims could not be paid. Judgment was therefore rendered against the county-for the several amounts alleged to be due, -and the board of supervisors was ordered to allow the claims, and the clerk was directed to issue warrants in payment thereof.
The question presented for our decision on this appeal is whether the claims can be lawfully paid in view of the provisions of the above mentioned Section 15 of the Couniji- Budget Law. We think that question must be answered in the negative.
 The board of supervisors had a right under the statute to adopt separate budget items for road maintenance in each of the supervisors ’ districts, and to fix the *408amount that might be lawfully expended for the construction and maintenance of the public roads in each district during the fiscal year. When that was done, according to the plain provisions of the statute, neither the board, nor a member of the board, had a right to expend or contract obligations during the months of October, November and December of the last year of their term of office, in excess of one-fourth of any such item, except in cases of emergency as provided for in the statute; and it is not claimed that the obligations sued on were incurred under the emergency provisions of the statute.
It may be argued that the County Budget Law makes no provision for the budgeting of road funds in separate amounts for each of the five supervisors’ districts, and that expenditures may be made during the last three months of the term of office of an outgoing member of the board in excess of one-fourth of the amount budgeted for his district, provided the total amount of such expenditures for the five districts does not exceed one-fourth of the total amount budgeted for road purposes in the county for the fiscal year. But the provisions of Section 15 are plain and unambiguous.  The words used in the statute are “one-fourth of such item of the budget,” which in this case means the item of expenditures for road maintenance in Supervisor’s District No. 2. An interpretation of Section 15 as suggested above would defeat the purpose which the legislature had in mind when Section 15 was enacted as a part of the statute.'
 The primary aim of the County Budget Law is to prohibit deficit spending. The provisions of the law are mandatory; and the law applies to expenditures made by the board of supervisors for road purposes, whether such expenditures are made by the board under a county unit plan or under a supervisor’s district unit plan. The law does not require the board of supervisors to budget its road expenditures on a county unit basis, or a super*409visor’s district unit basis. But, whatever plan may be adopted, the law does require that the board fix the amount to be expended under each budget heading during the fiscal year; and after that amount has been fixed it cannot be exceeded, except in cases of emergency, as provided for in the statute.
We are not concerned here with the relative merits of the county unit plan or the supervisor’s district.unit plan for working and maintaining the public roads. - The question that we are concerned with here is, whether an outgoing board of supervisors, which has adopted the supervisor’s district unit plan for working and maintaining the public roads and has set up separate budget items for road maintenance in each of the five supervisors’ districts for the fiscal year beginning a few weeks after the August primaries, can, despite the provisions of the County Budget Law, expend from any one of those budget items, during the last three months of the terms of office of the board members, a sum exceeding one-fourth (*4) of such budget item. We think that Section 15 was clearly intended to prohibit such expenditures.
Boards of supervisors have the right under the statutes now in force to work and maintain the public roads of the county under a county unit plan, or to work and maintain the public roads in each of the five supervisors’ districts as separate road units and taxing districts.
Sections 8357 and 9880, Code of 1942, authorize the board of supervisors of any county to raise funds for working and maintaining the public roads of the county, or any supervisor’s district or districts, by an ad valorem tax on all the taxable property in the county, or supervisor’s district or districts.
Section 8346, Code of 1942, authorizes the board of supervisors of any county, in its discretion, to employ a road commissioner to superintend the working, construction and maintaining of the public roads of the *410county, or supervisor’s district, if the board considers it necessary that such commissioner be employed.
Chapter 241, General Laws of Mississippi, 1950, authorizes the board of supervisors to issue the bonds of a supervisor’s district to raise money for the purpose of constructing and maintaining roads and bridges in such district; and Chapter 246, General Laws of Mississippi 1950, authorizes the board of supervisors to purchase tractors, trucks and other road machinery and equipment on the installment plan, and to issue the purchase money notes of the county or a separate road district or a supervisor’s district for the unpaid balance of the purchase price.
From the numerous statutes cited' above, it is clear that the Board of Supervisors of Lafayette County had a right to maintain the public roads of the several supervisors ’ districts of the county as separate road units and taxing districts, and to set up separate budget items for road maintenance in each of the five supervisors’ districts of the county for the fiscal year 1951-1952; and from the stipulation filed as a part of the record in this cause it appears that the board of supervisors did set up such separate budget items for each of the five districts. The stipulation in fact shows that no budget item for county-wide road expenditures was set up for that fiscal year.
After the county budget had been adopted by the board at its September 1951 meeting, the amount of funds that could be lawfully expended for road construction and maintenance in Supervisor’s District No. 2 could not exceed the amount of funds budgeted for that purpose; and under the provisions of Section 15 of the County Budget Law, only one-fourth (%) of that amount could be lawfully expended or obligated for expenditure during the months of October, November and December, 1951.
*411As stated above, tbe County Budget Law was designed to regulate and control not only expenditures made by tbe board of supervisors for county-wide purposes, but also all other expenditures made by the board of supervisors as the fiscal agents of the county.
Section 4 of the Act provides that the board of supervisors shall at its September meeting prepare “a complete budget of revenues and expenses estimated for the next fiscal year, which shall be based on the aggregate funds estimated to be available for the ensuing fiscal year for each fund, from which such estimated expenses shall be paid, exclusive of school maintenance funds, which shall be shown separately.”
Section 5 of the Act requires that the “budget of expenses shall show in detail all estimates of the expenditures to be made out of the general county fund and its auxiliary funds, all estimates of expenditures to be made out of the road and bridge maintenance and construction funds, and all amounts to be paid out of the several bond and interest sinking funds for the bonded debt service in the next fiscal year.” The road and bridge maintenance and construction funds referred to and the bond and interest sinking funds referred to may be countywide funds or district funds; but they are all expended by the board of supervisors.
Section 6 of the Act requires that the clerk of the board of supervisors shall keep a regular set of books or system of accounts “under headings, corresponding with the several headings of the budget, so that the expenditures under each head may at once be known.’’ And it is made the duty of the clerk “to enter all receipts and expenditures in the said books or system of accounts monthly, post and balance the ledgers thereof at the end of each month so that all information needed for a comprehensive review of operations of the county under budgetary limitations may be readily obtainable.”
*412■ Section. 7 of tlie Act requires that the clerk docket all claims against the county consecutively under the heading of. each fund out of which same shall he paid.
Section 8 of the Act provides that ‘ ‘ the amount appropriated and authorized to be expended for any item contained in such budget must not exceed the amount actually estimated for such item * * *.”
Section 9 of the Act provides that, “The. budget as finally determined, in addition to setting out separately each general item of expenditure for which appropriations are to be made and the sum out of which the same is to be paid, shall set out the total amount to be expended from each fund * *
Section 10 of the Act provides that no expenditures shall be made, or liabilities incurred, or warrants issued, in excess of the budget estimates as finally determined by the board of supervisors; and the board of supervisors shall not approve any claim, and the clerk shall not issue any warrant, for any expenditures in excess of the budget estimates thus made and approved by the board of supervisors, “except upon the order of a court of competent jurisdiction, or for an emergency as hereinafter provided.”
 The provisions of the budget law, as stated above, are mandatory. From the agreed statement of facts it seems clear that the obligations sued on were incurred in violation of Section 15 of the 1950 statute, and that the board of supervisors was not authorized to pay the claims.  In construing statutes of this kind, it is the duty of the Court to seek to ascertain the legislative intent and give effect to that intent. Kennington v. Hemingway, 101 Miss. 259, 57 So. 809; City of Holly Springs v. Marshall County, 104 Miss. 752, 61 So. 703; Prather v. Googe, 108 Miss. 670, 67 So. 156; White, State Auditor v. Miller, State Tax Collector, 162 Miss. 296, 139 So. 611; McCullen v. State ex rel. Alexander, 217 Miss. 256, 63 So. 2d 856.
*413The appellees ’ attorney cites, in support of his contention that the claims should be paid, the case of Carroll County v. Shook, 216 Miss. 232, 62 So. 2d 311. But the opinion in that case shows that the county was held liable for the payment of the claims sued on in that case for the reason that the county failed to show that at the time the obligations were incurred the county had exceeded its budget. In the case that we have here, it is admitted that the obligations sued on were incurred during the month of December 1951, and that the obligations were in excess of one-fourth of the amount of the budget item for Supervisor’s District No. 2 for the fiscal year.
 Section 15 of the County Budget Law was enacted to prevent the depletion of the road funds by outgoing members of the board of supervisors during the last few months of their terms of office.  This Court has held in many cases that persons dealing with the board of supervisors of the county must see that their contracts are legal. Jackson Equipment & Service Co. v. Dunlop, 172 Miss. 752, 160 So. 734; Martin v. Newell, 198 Miss. 809, 23 So. 2d 796.  Section 2924, Code of 1942, expressly provides that contracts made by the board of supervisors or members of the board, in violation of any of the provisions of law are void.
For the reasons stated above, the judgment of the lower court is reversed, and judgment will be entered here in favor of the appellant.
Reversed and judgment rendered for the appellant.
Hall, Leo, Arrington and ffiñespie, JJ., concur.